DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 4 and 14 are objected to as containing allowable subjected matter and would be allowable if incorporated into their respective independent claims along with the intervening claims. 
Claims 5, 6 and 15, 16 are also allowable by virtue of their dependence on claims 4 and 14 respectively.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7, 9-13, 17, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jang et al (U.S. Pat. No. 9,704.016 B2) and YEO (U.S. Pub. No. 2018/0176633 A1). 


As per claims 1, 11 Jang disclosed a control method of an electronic apparatus, the method comprising: receiving multimedia data from an external apparatus (col.6, lines 64-66) {Communicator 130 is connected to the server 200 through a network, and transmits and receives various types of data};
obtaining a first finger print of first frames among a plurality of frames included in the multimedia data, the first frames being included in a first time interval (claim1) { A signal receiver configured to receive content signal comprising at least one of a video signal and an audio signal; an outputter configured to output an image based on the content signal; a signal processor configured to extract a fingerprint from the content signal while the image is output}, and transmitting the first finger print to a server (claim 1) {A controller configured to control the communicator to transmit a first fingerprint extracted via the signal processor from the content signal to the server};
identifying whether a content in the multimedia data has been changed (col.11, lines 36-37) {Display device 100 determines whether or not the output content is changed} and a time point indicating a time of identifying a change in the content (col.11, 40-45) {As a determination result, in response to the content being changed, the display device 100 extracts the first fingerprint for the changed content again, and transmits the newly extracted first fingerprint to the server 200};
based on identifying that the content in the multimedia data has been changed, obtaining a second finger print of a frame corresponding to the time point, and transmitting the second finger print to the server (col.11, lines 66 through 67 and col.12, lines 1-2) {In response to a fingerprint which coincides with the second fingerprint being extracted, the display device outputs corresponding event information, and simultaneously deletes the event information in the storage 140}; receiving, from the server, content information corresponding to the second finger print (col.11, lines 63-67). {Controller 150 may control the signal processor 120 to extract a fingerprint corresponding to every part of content output from the outputter 110 after the second fingerprint and the event information matching the second fingerprint are received from the server 200.}. However, Jang did not explicitly disclose determining whether to change the first time interval based on the content information. In the same field of endeavor, YEO disclosed determining whether to change the first time interval based on the content information (paragraph.18) {Determining whether to change the first time interval based on the content information.}.
It would have been obvious to one in the ordinary skill in the art before the effective filing date of the invention to have incorporated whether to change the first time interval based on the content information as disclosed by YEO in the method disclosed by Jang in order to make the method more robust, scalable and user friendly. 

As per claims 2 and 12 Jang disclosed the control method of claim 11. wherein the determining further comprises: based on the content information received from the server being first content information, obtaining a third finger print of second frames among the plurality of frames in a second time interval (col.2, lines 46-54) {Communicator may be further configured to receive a third fingerprint corresponding to a third content part among the plurality of content parts of the content and second event information corresponding to the third fingerprint from the server. The controller may be further configured to analyze the plurality of content parts of the content, and to control the outputter to output the second event information in coordination with the third content part corresponding to the third fingerprint being output.} and transmitting the third finger print to the server (col.6, line 66, Col.12. lines 1-3) {The first fingerprint means a fingerprint transmitted from the display device 100 to the server 200 among fingerprints transmitted between the display device 100 and the server 200.}. However, Jang did not explicitly disclose, the second time interval being greater than the first time interval after the time point. In the same field of endeavor, YEO disclosed the second time interval being greater than the first time interval after the time point (paragraph.88) {In response to the currently reproduced content being recognized as an advertisement content, the processor 140 may adjust the content recognition period to be short (for example, adjust to recognize the screen of the currently displayed content in every frame). In response to the currently reproduced content being recognized as a movie content or a broadcast program content, the processor 140 may adjust the content recognition period to be long (for example, adjust to recognize the screen of the currently displayed content once every 30 seconds)}.
It would have been obvious to one in the ordinary skill in the art before the effective filing date of the invention to have incorporated the second time interval being greater than the first time interval after the time point as disclosed by YEO in the method disclosed by Jang in order to make the method more robust, scalable and user friendly. 

As per claims 3 and 13 Jang disclosed the control method of claim 12. Although Jang disclosed transmitting third finger print to the server (col.2, lines 46-54) {Communicator may be further configured to receive a third fingerprint corresponding to a third content part among the plurality of content parts of the content and second event information corresponding to the third fingerprint from the server.} and having various content types (col.6, lines 64-66) {Communicator 130 is connected to the server 200 through a network, and transmits and receives various types of data} .  However, Jang did not explicitly disclose wherein the determining further comprises:
transmitting the third finger print and first search subject information of the third finger print to the server, and wherein the first search subject information is information indicating that search subjects are a plurality of databases corresponding to different content types. In the same field of endeavor, YEO disclosed wherein the determining further comprises: transmitting the third finger print and first search subject information of the third finger print to the server (Figure.21, (paragraph.25) {Determining whether to transmit the query to the external server may include in response to the fingerprint matching the generated fingerprint being searched in the display apparatus}, and wherein the first search subject information is information indicating that search subjects are a plurality of databases corresponding to different content types (paragraph.104) {(col.6, lines 64-66) {Communicator 130 is connected to the server 200 through a network, and transmits and receives various types of data}.
It would have been obvious to one in the ordinary skill in the art before the effective filing date of the invention to have incorporated wherein the determining further comprises: transmitting the third finger print and first search subject information of the third finger print to the server, and wherein the first search subject information is information indicating that search subjects are a plurality of databases corresponding to different content types as disclosed by YEO in the method disclosed by Jang in order to make the method more robust, scalable and user friendly.

As per claims 7 and 17 Jang disclosed the control method of claim 12. However, Jang did not explicitly disclose wherein the first content information includes information indicating that a type of the content is a live content and information indicating that a number of channels providing the content is one. In the same field of endeavor YEO disclosed wherein the first content information includes information indicating that a type of the content is a live content and information indicating that a number of channels providing the content is one (paragraph.82) {Content corresponding to the fingerprint may include at least one of a content name, a content ID, a content provider, content series information, a genre, information on whether the content is a real-time broadcast, and information on whether the content is a paid content}.
It would have been obvious to one in the ordinary skill in the art before the effective filing date of the invention to have incorporated wherein the first content information includes information indicating that a type of the content is a live content and information indicating that a number of channels providing the content is one as disclosed by YEO in the method disclosed by Jang in order to make the method more robust, scalable and user friendly.

As per claims 9 and 19 Jang disclosed the control method of claim 11. However, Jang did not explicitly disclose wherein the determining further comprises: based on the content information received from the server being second content information, maintaining the first time interval of obtaining the first finger print. In the same field of endeavor, YEO disclosed wherein the determining further comprises: based on the content information received from the server being second content information, maintaining the first time interval of obtaining the first finger print (paragraph.88) {In response to the currently reproduced content being recognized as an advertisement content, the processor 140 may adjust the content recognition period to be short (for example, adjust to recognize the screen of the currently displayed content in every frame). In response to the currently reproduced content being recognized as a movie content or a broadcast program content, the processor 140 may adjust the content recognition period to be long (for example, adjust to recognize the screen of the currently displayed content once every 30 seconds)}.
It would have been obvious to one in the ordinary skill in the art before the effective filing date of the invention to have incorporated wherein the determining further comprises: based on the content information received from the server being second content information, maintaining the first time interval of obtaining the first finger print as disclosed by YEO in the method disclosed by Jang in order to make the method more robust, scalable and user friendly.
As per claims 10 and 20 Jang disclosed the control method of claim 19. However, Jang did not explicitly disclose wherein the second content information includes information indicating that a type of the content is a content excluding a live content or information indicating that there are a plurality of channels providing the content. In the same field of endeavor, wherein the second content information includes information indicating that a type of the content is a content excluding a live content or information indicating that there are a plurality of channels providing the content (paragraph.82) {Content corresponding to the fingerprint may include at least one of a content name, a content ID, a content provider, content series information, a genre, information on whether the content is a real-time broadcast, and information on whether the content is a paid content}.
It would have been obvious to one in the ordinary skill in the art before the effective filing date of the invention to have incorporated wherein the second content information includes information indicating that a type of the content is a content excluding a live content or information indicating that there are a plurality of channels providing the content as disclosed by YEO in the method disclosed by Jang in order to make the method more robust, scalable and user friendly.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jang et al (U.S. Pat. No. 9,704.016 B2), YEO (U.S. Pub. No. 2018/0176633 A1) and Deng (U.S Pub. No. 2012/0324499 A1). 

As per claims 8 and 18 Jang-YEO disclosed the control method of claim 11. However both Jang-YEO failed to disclose wherein the transmitting the second finger print to the server further comprises: based on at least one of an on screen display (OSD), a mute, or a predetermined screen being identified from the multimedia data, identifying that the content corresponding to the multimedia data has been changed. In the same field of endeavor wherein the transmitting the second finger print to the server further comprises: based on at least one of an on screen display (OSD), a mute, or a predetermined screen being identified from the multimedia data, identifying that the content corresponding to the multimedia data has been changed (Deng, claim 1) {1) identifying the at least one of the first muted audio condition or the first transient audio condition; 2) failing to identify a second muted audio condition or a second transient audio condition in the first and third portions of the media signal; and 3) determining that a time domain length of the second portion of the media signal is greater than a first threshold and less than a second threshold}.
It would have been obvious to one in the ordinary skill in the art before the effective filing date of the invention to have incorporated wherein the transmitting the second finger print to the server further comprises: based on at least one of an on screen display (OSD), a mute, or a predetermined screen being identified from the multimedia data, identifying that the content corresponding to the multimedia data has been changed as disclosed by Deng in the method disclosed by Jang and YEO in order to make the method more robust, scalable and user friendly.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASGHAR H BILGRAMI whose telephone number is (571)272-3907. The examiner can normally be reached M-F 6 AM to 9 PM IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASGHAR H BILGRAMI/Primary Examiner, Art Unit 2647